NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JOHN F. MCBURNEY,
Claimant-Appellant,
V. `
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFIARS,
Responden,t-Appellee.
2010-7013
Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 08-4015, Judge Robert N.
Davis.
ORDER
John F. McBurney notifies the court that the United
States Court; of Appeals for Veterans Clai1ns entered final
judgment in McBurney v. Shinseki, and requests that the
court lift the stay of briefing
Up0n consideration thereof
IT ls ORDERED THAT:
The stay of briefing is lifted If McBurney wishes to
ila a reply brief, it is due within 14 days of the date of
filing of this 0rder.

McBURNEY v. :ovA 2
FOR THE COURT
SEP 1 5 2U19 151 Jan H0rba1y
Date J an Horbaly
Clerk
cci l\/lark J. McBurney, Esq.
Meredyth Cohen HaVasy, Esq.
s20 | o
U.S. COU
Wzf2f.fPasar°“
sEP1s 6 2010
.IAN HORBALY
CLERK